—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered November 24, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred by denying his request for a missing-witness charge with respect to two *673police officers is without merit. The defendant failed to meet his burden of establishing that the uncalled officers were in a position to have knowledge of a material issue pending in the case (see, People v Lyons, 81 NY2d 753; People v Hubbard, 184 AD2d 781).
The defendant’s contention that the court erred by failing to impose a sanction upon the People for a Rosario violation is unpreserved for appellate review (see, People v Buckley, 75 NY2d 843; People v Reid, 192 AD2d 1117), and we decline to reach it in the exercise of our interest of justice jurisdiction. Lawrence, J. P., Santucci, Friedmann and Florio, JJ., concur.